Citation Nr: 1126229	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fibromyalgia, polyarthralgia, and/or systemic degenerative joint disease, claimed as body pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1946, August 1946 to March 1948, and from October 1950 to November 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

When the case was initially before the Board in June 2010, the issues of entitlement to service connection for a bilateral foot disability and entitlement to an increased (compensable) disability rating for the service-connected postoperative appendicitis residuals, to include scar, were dismissed because the Veteran verbally withdrew those issues at his April 2009 travel Board hearing before the undersigned.  

The June 2010 Board decision also denied entitlement to service connection for bilateral hearing loss and tinnitus; granted service connection for a back disability, and granted entitlement to an increased disability rating of 50 percent for the service-connected anxiety disorder.  

The issues of entitlement to service connection for a right knee disability and a left knee disability, as well as the issue of entitlement to service connection for a disability claimed as body pain, to include consideration of fibromyalgia and/or arthritis as a diagnosis were remanded for additional development of the record.  

In a statement received at the RO in July 2010, and before the case was returned to the Board on appeal, the Veteran elected to withdraw the claims of service connection for a right knee disability and a left knee disability.  As such, the RO did not include these issues on the April 2011 supplemental statement of the case, and they were not re-certified to the Board.  In light of the foregoing, the issues of entitlement to service connection for a right knee disability and a left knee disability are no longer in appellate status or before the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous decision/remand of June 2010, the Board granted service connection for a back disability because two of the Veteran's private physicians opined that his severe and advanced spinal osteoarthritis was reasonably, and likely, caused by his reported in-service injuries and the trauma experienced during combat in Korea.  

More specifically, a memorandum from the Veteran's private doctor, M.H, who had been treating the Veteran since 1993 for a combination of polymyalgia rheumatica, an inflammatory rheumatologic disorder, as well as significant and advanced degenerative arthritis of his entire axial skeleton, noted that the severity of the Veteran's axial skeletal disease suggested that it was a process which had been in evolution for multiple decades.  According to M.H., the Veteran's reports of several episodes of significant trauma involving falls with injury to his spine during service in Korea in 1951, along with the duration of time between the injuries, plus the onset of the subjective symptoms in the mid to late 1980's and early 1990's, was all compatible with those episodes of injury being the reasonable and likely cause of his medical condition of severe and advanced spinal osteoarthritis.  

Significantly, one of the Veteran's other private doctors, T.G. hand wrote on this memorandum that he agreed with M.H.'s opinion.  There was no contradictory medical evidence, and given that the Veteran was a combat Veteran who served in the Pacific theater during World War II and then in Korea during the Korean War, his contentions regarding in-service injury to the spine are accepted as true.  38 U.S.C.A. § 1154(b).  In light of the foregoing, service connection for a back disability, diagnosed as spinal osteoarthritis was granted.  

Although the above medical opinion provided a reasonable basis to grant service connection for arthritis of the spine, the private 2007 memorandum did not adequately address the Veteran's complaints of polyarthralgia and fibromyalgia, which included areas and joints other than the spine.  And, given that the Veteran's private doctor M.H. noted, in an October 2006 memorandum that he had treated the Veteran in the past for polymyalgia rheumatica, it was necessary to determine whether the Veteran's overall joint disability was in any way related to the physical trauma that the Veteran endured in service, to include the stress on the joints from falls and injuries, as well as from cold injury residuals.  

As such, the matter was remanded for a VA examination to address the Veteran's contentions that his polyarthralgia/fibromyalgia was related to trauma in service, or in the alternative, to his service-connected cold injury residuals.  

That examination was held in August 2010.  The examiner noted that the Veteran had degenerative joint disease involving the lumbar spine resulting in severe stenosis and radicular symptoms; and, also had obvious thoracic kyphosis.  The examiner did not adequately address the directives set forth in the June 2010 remand.  

In an August 2010 addendum to the June 2010 examination report, the examiner noted a review of the claims folder and indicated that he did not see any evidence supporting the diagnosis of fibromyalgia or polymyalgia; but, rather, it appeared that there was extensive degenerative joint disease.  The examiner further indicated that he could not state whether there was a 50 percent or greater probability that the disability had its onset during service or that the disability was related to a cold injury.  

This addendum does not address the Veteran's contentions or provide any rationale not being able to provide an opinion.  First, the examiner noted a review of the claims file and indicated there was no evidence of fibromyalgia or polymyalgia, but does not reconcile that finding with any of the private medical evidence of record which does note prior treatment for polymyalgia rheumatic by M.H.  It is likewise unclear as to how the VA examiner could know whether or not the Veteran had fibromyalgia when the addendum was provided without a subsequent examination of the Veteran.  Furthermore, the examiner does not address the January 2007 opinion of Dr. M.H, which was supported by Dr. T.G.  Additionally, the VA examiner does not acknowledge that the Veteran's osteoarthritis of the spine and cold injury residuals are already service-connected, or explain how the degenerative arthritis of the joints other than the spine could be unrelated to in-service trauma when it has already been determined that the spinal arthritis is related to that trauma.  Finally, the examiner indicated that he could not opine as to whether the Veteran's current polyarthritis was related to the cold injuries, but he never commented on whether an opinion could be provided in relation to the Veteran's reported history of falls and other physical trauma in service.  In essence, the examiner was asked to provide a medical opinion as to whether any additional arthritis (other than the spine) and/or any fibromyalgia was related to the injuries and trauma suffered during service, with the Veteran's accounts of these in-service incidents having already been conceded.  This was not accomplished.  Not only did the examiner fail to provide the requested opinion; but, he also failed to provide a reason for why he could not provide an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all available VA and/or private medical records concerning treatment received by the Veteran for his claimed fibromyalgia and polyarthritis since discharge from service, not already associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any orthopedic disabilities claimed by the Veteran to be related to service, including but not limited to fibromyalgia, polymyalgia, and arthritis of one or multiple joints (except the spine which is already service-connected).  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed orthopedic disabilities.  

The examiner should first identify if any such disabilities exists, and if so, should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during service, including, but not limited to whether any such disability is a residual of a cold injury, and/or whether any current degenerative arthritis (other than the spine) is related to the Veteran's reports of in-service trauma in Korea, based on all of the pertinent VA and private medical evidence in the claims file.  In particular, the examiner should consider the service treatment records, the VA records, and the January 2007 private medical opinion/memorandum from M.H., as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  Importantly, combat is conceded, and the Veteran's statements regarding the conditions of combat are considered credible.  

If a widespread or systemic disorder is not found, the examiner should provide an explanation as to what testing was done to determine if the Veteran has fibromyalgia, polyarthralgia, polymyalgia rheumatica etc., and reconcile his or her findings with the private medical findings.  All findings must be reported in detail and all indicated testing must be accomplished.  

3.  Following completion of the development requested, and any other development deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



